Exhibit 10.1

SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) entered into as of this __
day of January, 2015 (the “Effective Date”) by and between the parties on the
signature page to this Agreement (each, a “Purchaser”), Vaporin, Inc., a
Delaware corporation (“VAPO”) and Vapor Corp., a Delaware corporation.
(“Vapor”), solely to the extent provided in Sections 2, 3, 6, 7 and 8
(collectively, the Purchaser, VAPO and Vapor are the “Parties”).


WHEREAS, this Agreement contemplates a transaction in which the Purchaser will
purchase from VAPO, and VAPO will sell to the Purchaser, up to $1 million of a
one-year convertible note (the “Note”) convertible into Vapor common stock only
if the proposed merger between VAPO and Vapor (the “Merger”) closes.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:


1.           Sale and Purchase.  VAPO agrees to sell and the Purchaser agrees to
purchase a one-year 10% Note for the consideration set forth on the signature
page to this Agreement. A copy of the form of Note is annexed as Exhibit A to
this Agreement.


2.           Conversion. The Note shall be convertible into Vapor common stock
at the lower of (i) $1.08 or (ii) a 15% discount to a 20-trading day VWAP
following the closing of the Merger. Provided, however, because of the Rules of
the NASDAQ Stock Market in no event shall more than 1,500,000 shares of common
stock be issued if all $1 million is raised. If less than $1 million is raised,
the maximum number of shares shall be adjusted pro rata. For the purposes of
this Agreement, “VWAP” means: for any date, the price determined by the first of
the following clauses that applies: (a) if the common stock is then listed or
quoted on the NASDAQ Stock Market or other applicable national securities
exchange (any, a “Trading Market”), the daily volume weighted average price of
the common stock for such date (or the nearest preceding date) on the Trading
Market on which the common stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if prices for the common stock are then
reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the common stock so reported, or (d) in all
other cases, the fair market value of a share of common stock as determined by
an independent appraiser selected in good faith by the Purchaser of a majority
in interest of the Notes then outstanding and reasonably acceptable to Vapor,
the fees and expenses of which shall be paid by Vapor.


3.           Piggyback Registration.


3.1           Subsequent to the Merger but prior to the two year anniversary of
the Effective Date, each time Vapor proposes for any reason to register any of
its common stock under the Securities Act of 1933 (“Securities Act”) in
connection with the proposed offer and sale of its common stock for money,
either for its own account or on behalf of any other security holder (a
“Proposed Registration”), other than pursuant to a registration statement on
Form S-4 or S-8, Vapor shall promptly give written notice of such Proposed
Registration to the Purchaser and shall offer the Purchaser the right to request
inclusion of shares of common stock underlying or issued upon exercise of the
Note (the “Registrable Securities”) in the Proposed Registration. The Purchaser
shall have 10 days from the receipt of such notice to deliver to Vapor a written
request specifying the number of Registrable Securities the Purchaser intends to
sell in the Proposed Registration and the Purchaser’s intended method of
disposition.


3.2           In the event that the Proposed Registration by Vapor is, in whole
or in part, an underwritten public offering, Vapor shall so advise the Purchaser
as part of the written notice given pursuant to Section 3.1, and any request
under Section 3.1 must specify that the Purchaser’s Registrable Securities be
included in the underwriting on the same terms and conditions as the shares of
common stock, if any, otherwise being sold through underwriters under such
registration.


3.3           Upon receipt of a written request pursuant to Section 3.1, Vapor
shall promptly use commercially reasonable efforts to cause all such Registrable
Securities held by the Purchaser to be registered under the Securities Act (and
included in any related qualifications under blue sky laws or other compliance),
to the extent required to permit sale or disposition as set forth in the
Proposed Registration.

 
 

--------------------------------------------------------------------------------

 
 
3.4           In the event that the offering is to be an underwritten offering,
if the Purchaser proposes to distribute its Registrable Securities through such
underwritten offering, then the Purchaser agrees to enter into an underwriting
agreement with the underwriter or underwriters selected for such underwriting by
Vapor.  Notwithstanding the foregoing, if in its good faith judgment, Purchaser
or managing underwriter determines and advises in writing that the inclusion of
the Registrable Securities proposed to be included in the underwritten public
offering, together with any other issued and outstanding shares of common stock
proposed to be included therein by holders other than the Purchaser would
interfere with the successful marketing of such securities, then the number of
the Purchaser’s Registrable Shares to be included in such underwritten public
offering shall be reduced as determined by Vapor and the managing underwriter.


3.5           Vapor’s obligations under Section 3 are subject to the Purchaser
promptly supplying to Vapor the necessary information with respect to the
Purchaser, its beneficial ownership of Vapor common stock and its proposed plan
of distribution.


4.           Representations and Warranties of VAPO.  As an inducement to the
Purchaser to enter into this Agreement and consummate the transaction
contemplated hereby, VAPO hereby makes the following representations and
warranties, each of which is materially true and correct on the date hereof:


4.1           Organization.  VAPO is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and is
duly authorized to conduct business as currently conducted.


4.2           Authority.  VAPO has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of VAPO, enforceable in
accordance with its terms. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by VAPO.


4.3           Non-Contravention.  The execution and delivery of this Agreement
by VAPO and the observance and performance of the terms and provisions contained
herein do not constitute a violation or breach of any applicable law, or any
provision of any other contract or instrument to which VAPO is a party or by
which it is bound, or any order, writ, injunction, decree, statute, rule, by-law
or regulation applicable to VAPO.


4.4           Litigation.  There are no actions, suits, or proceedings pending
or, to the best of VAPO’s knowledge, threatened, which could in any manner
restrain or prevent VAPO from effectually and legally selling the Note pursuant
to the terms and provisions of this Agreement.  VAPO is not a party to any
litigation except as has been disclosed in its Form 10-K filed with the
Securities and Exchange Commission (the “SEC”).


4.5           Brokers’ Fees.  VAPO has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


4.6           Reporting Company.  VAPO is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934 (the “Exchange Act”) and has a class of common stock registered pursuant to
Section 12(g) of the Exchange Act.


4.7           SEC Reports. VAPO has filed with the SEC all reports required to
be filed since January 1, 2012, none of the reports filed with the SEC contained
any material statements which were not true and correct or omitted to state any
statements of material fact necessary in order to make the statements made not
misleading.


4.8           Outstanding Securities.  All issued and outstanding shares of
capital stock and equity interests in VAPO have been duly authorized and validly
issued and are fully paid and non-assessable.


4.9           No Material Adverse Change.  Since November 14, 2014 (filing date
of the last Form 10-Q), there has not been individually or in the aggregate a
Material Adverse Change with respect to VAPO. For the purposes of this
Agreement, “Material Adverse Change” means any event, change or occurrence
which, individually or together with any other event, change, or occurrence,
could result in a material adverse change on VAPO or material adverse change on
its business, assets, financial condition, or results of operations. Provided,
however, a Material Adverse Change does not exist solely because (i) there are
changes in the economy, credit markets or capital markets, or (ii) changes
generally affecting the industry in which VAPO operates.
 
 
 

--------------------------------------------------------------------------------

 


5.           Representations and Warranties of the Purchaser.  As an inducement
to VAPO to enter into this Agreement and to consummate the transactions
contemplated hereby, the Purchaser hereby makes the following representations
and warranties, each of which is materially true and correct on the date hereof
and will be materially true and correct on the closing date:


5.1           Authority.  The Purchaser has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.  This
Agreement constitutes the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms. The execution, delivery, and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by the Purchaser.


5.2           Non-Contravention. The execution and delivery of this Agreement by
the Purchaser and the observance and performance of the terms and provisions of
this Agreement on the part of the Purchaser to be observed and performed will
not constitute a violation of applicable law or any provision of any contract or
other instrument to which the Purchaser is a party or by which it is bound, or
any order, writ, injunction, decree statute, rule or regulation applicable to
it;


5.3           Litigation There are no actions, suits, or proceedings pending or,
to the best of the Purchaser’s knowledge, threatened, which could in any manner
restrain or prevent the Purchaser from effectually and legally purchasing the
Note pursuant to the terms and provisions of this Agreement.


5.4           Brokers’ Fees.  The Purchaser has no liability or obligation to
pay fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.


5.5           Information.  The Purchaser has relied solely on the reports of
VAPO filed with the SEC, other publicly available information and other written
and electronic information prepared by VAPO in making its decision to purchase
the Note. The Purchaser acknowledges that the purchase of the Note entails a
high degree of risk including the risks highlighted in the risk factors
contained in filings by VAPO with the SEC including its annual report on Form
10-K for the year ended December 31, 2013 and the Form S-4 filed with the SEC
relating to the Merger, and in other publicly available information. The
Purchaser represents that it has had an opportunity to ask questions and receive
answers from VAPO regarding the terms and conditions of this Agreement and the
reasons for this offering, the business prospects of VAPO, the risks attendant
to VAPO’s business, and the risks relating to an investment in VAPO.  The
Purchaser further acknowledges that pursuant to Section 517.061(11)(a)(3),
Florida Statutes and Rule 3E-5090.05(a) thereunder, the Purchaser has had an
opportunity to obtain additional information (to the extent VAPO possesses such
information and could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to such Purchaser
or to which the Purchaser had access.  VAPO will put such information in writing
if requested by the Purchaser.  The Purchaser acknowledges the receipt (without
exhibits) of or access to the reports filed with SEC at www.sec.gov which
includes VAPO’s and Vapor’s annual report on Form 10-K with respect to the year
ended December 31, 2013 and quarterly reports on Form 10-Q for the quarter ended
March 31, 2014 and June 30, 2014 and September 30, 2014 and the Form S-4 (as
well as any other reports) filed prior to the date of this Agreement.  These
reports will be made available to the Purchaser upon written request to VAPO.


5.6           Investment.  The Purchaser is acquiring the Note for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof, nor with any present intention of distribution or
selling the same, and, except as contemplated by this Agreement, and has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof.  The Purchaser
understands that the Note may not be sold, transferred or otherwise disposed of
without registration under the Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Note or an available
exemption from registration under the Act, the Note must be held indefinitely.


5.7           Restricted Securities.  The Purchaser understands that the Note is
not registered under the Act in reliance on an exemption from registration under
the Act pursuant to Section 4(a)(2) thereof and Rule 506(b) thereunder and the
Note will bear a restrictive legend.


5.8           Investment Experience.  The Purchaser represents that: it is an
“accredited investor” within the meaning of the applicable rules and regulations
promulgated under the Act, for one of the reasons on the attached Exhibit B to
this Agreement. The Purchaser represents and acknowledges that: (i) it is
experienced in evaluating and investing in private placement transactions in
similar circumstances (ii) it has such knowledge and experience in financial and
business matters and is capable of evaluating the merits and risks of the
investment in the Note, (iii) it is able to bear the substantial economic risks
of an investment the Note for an indefinite period of time, (iv) it has no need
for liquidity in such investment, (v) it can afford a complete loss of such
investment, and (vi) it has such knowledge and experience in financial, tax and
business matters so as to enable it to utilize the information made available to
it in connection with the offering of the Note to evaluate the merits and risks
of the purchase of the Note and to make an informed investment decision with
respect thereto.
 
 
 

--------------------------------------------------------------------------------

 


5.9           No General Solicitation.  The offer to sell the Note was directly
communicated to the Purchaser by VAPO.  At no time was the Purchaser presented
with or solicited advertisement, articles, notice or other communication
published in any newspaper, television or radio or presented at any seminar or
meeting, or any solicitation by a person not previously known to the undersigned
in connection with the communicated offer.


6.           Representations and Warranties of Vapor.  As an inducement to the
Purchaser to enter into this Agreement and consummate the transaction
contemplated hereby, Vapor hereby makes the following representations and
warranties, each of which is materially true and correct on the date hereof:


6.1           Organization.  Vapor is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and is
duly authorized to conduct business as currently conducted.


6.2           Authority.  Vapor has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of Vapor, enforceable in
accordance with its terms. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Vapor.


6.3           Non-Contravention.  The execution and delivery of this Agreement
by Vapor and the observance and performance of the terms and provisions
contained herein do not constitute a violation or breach of any applicable law,
or any provision of any other contract or instrument to which Vapor is a party
or by which it is bound, or any order, writ, injunction, decree, statute, rule,
by-law or regulation applicable to Vapor.


6.4           Litigation.  There are no actions, suits, or proceedings pending
or, to the best of Vapor’s knowledge, threatened, which could in any manner
restrain or prevent Vapor from effectually and legally selling the Note pursuant
to the terms and provisions of this Agreement.  Vapor is not a party to any
litigation except as has been disclosed in its Form 10-K filed with the SEC.


6.5           Brokers’ Fees.  Vapor has no liability or obligation to pay fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


6.6           Reporting Company.  Vapor is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Exchange Act and has a class
of common stock registered pursuant to Section 12(b) of the Exchange Act.


6.7           SEC Reports. Vapor has filed with the SEC all reports required to
be filed since January 1, 2012, none of the reports filed with the SEC contained
any material statements which were not true and correct or omitted to state any
statements of material fact necessary in order to make the statements made not
misleading.


6.8           Outstanding Securities.  All issued and outstanding shares of
capital stock and equity interests in Vapor have been duly authorized and
validly issued and are fully paid and non-assessable.


6.9           No Material Adverse Change.  Since November 14, 2014 (filing date
of the last Form 10-Q), there has not been individually or in the aggregate a
Material Adverse Change with respect to Vapor. For the purposes of this
Agreement, “Material Adverse Change” means any event, change or occurrence
which, individually or together with any other event, change, or occurrence,
could result in a material adverse change on Vapor or material adverse change on
its business, assets, financial condition, or results of operations. Provided,
however, a Material Adverse Change does not exist solely because (i) there are
changes in the economy, credit markets or capital markets, or (ii) changes
generally affecting the industry in which Vapor operates.


7.           Survival of Representations and Warranties and Agreements.  All
representations and warranties of the Parties contained in this Agreement shall
survive the closing.


8.           Indemnification.


8.1           Indemnification Provisions for Benefit of the Purchaser.  In the
event VAPO breaches any of its representations, warranties, and/or covenants
contained herein and provided that the Purchaser make a written claim for
indemnification against VAPO, then VAPO agrees to indemnify the Purchaser from
and against the entirety of any losses, damages, amounts paid in settlement of
any claim or action, expenses, or fees including court costs and reasonable
attorneys' fees and expenses.
 
 
 

--------------------------------------------------------------------------------

 


8.2           Indemnification Provisions for Benefit of VAPO.  In the event the
Purchaser breaches any of its representations, warranties, and/or covenants
contained herein and provided that VAPO make a written claim for indemnification
against the Purchaser, then the Purchaser agrees to indemnify VAPO from and
against the entirety of any losses, damages, amounts paid in settlement of any
claim or action, expenses, or fees including court costs and reasonable
attorneys' fees and expenses.


8.3           Indemnification Concerning Vapor.   The foregoing provisions of
Sections 8.1 and8.2 shall apply to Vapor if the Merger closes.


9.       Post-Closing Covenants. The Parties agree as follows with respect to
the period following the closing:


9.1             General.  In case at any time after the closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as the other Party may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under Section 8).


9.2           Company.  VAPO hereby covenants that, after the closing, VAPO
will, at the request of Purchaser, execute, acknowledge and deliver to the
Purchaser without further consideration, all such further assignments,
conveyances, consents and other documents, and take such other action, as the
Purchaser may reasonably request (a) to transfer to, vest and protect in the
Purchaser and its right, title and interest in the Note, and (b) otherwise to
consummate or effectuate the transactions contemplated by this Agreement.


10.           Expenses.  Except as otherwise provided in this Agreement, all
parties hereto shall pay their own expenses, including legal and accounting
fees, in connection with the transactions contemplated herein.


11.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


13.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.  Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the Parties or their respective heirs, successors and
assigns any rights, remedies, obligations, or other liabilities under or by
reason of this Agreement.


14.           Notices and Addresses. All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar overnight next business day delivery, or by email followed by overnight
next business day delivery, as follows:
 

To VAPO:  
Vaporin, Inc.
4400 Biscayne Blvd.
Suite 850
Miami, FL 33137
Attention:  Mr. James Martin
Email: jmartin@vaporin.com

 

To Vapor:
Vapor Corp.
3001 Griffin Road
Dania Beach, FL 33312
Attention:  Mr. Jeffrey Holman
Email: jeff.holman@vapor-corp.com

 

To the Purchaser:    The address set forth on the signature page attached hereto
or to such other address as any of them, by notice to the other may designate
from time to time.

 
 
 

--------------------------------------------------------------------------------

 


15.           Attorney's Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or arbitration proceeding is
commenced to enforce the provisions of this Agreement, the prevailing party
shall be entitled to a reasonable attorney's fee, including the fees on appeal,
costs and expenses.


16.           Governing Law; Venue.  This Agreement and any dispute,
disagreement, or issue of construction or interpretation arising hereunder
whether relating to its execution, its validity, the obligations provided
therein or performance shall be governed or interpreted according to the laws of
the State of Florida. Any proceeding or action shall only be commenced in
Broward County, Florida or the United States District Court for the Southern
District of Florida. The parties hereto irrevocably and unconditionally submit
to the exclusive jurisdiction of such courts and agree to take any and all
future action necessary to submit to the jurisdiction of such courts.


17.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against whom enforcement or the change, waiver discharge or termination
is sought.


18.           Assignment.  No Party hereto shall assign its rights or
obligations under this Agreement without the prior written consent of the other
Party.


19.           Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.
 
FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO VAPO, AN
AGENT OF VAPO OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER THE AVAILABILITY OF
THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS LATER.  ALL
SALES IN THIS OFFERING ARE SALES IN FLORIDA.  PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO VAPO TO THE
ATTENTION OF JAMES MARTIN AT THE ADDRESS SET FORTH IN SECTION 14 OF THIS
AGREEMENT.






[Signature Page Attached]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.



 
VAPO:
     
 
By: ________________                                                               
James Martin,
 
      Chief Financial Officer
 
 
VAPOR:
 
 
By:  ________________                                                                 
 
Jeffrey Holman,
 
      Chief Executive Officer
     
PURCHASER:
 
     
 
By: ________________________________
(Print Name and Title)
 
 
         
Address:______________________________
 
_____________________________________
 
Email:________________________________
       





Amount of Note Purchased: $__________________
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Convertible Note







 
 

--------------------------------------------------------------------------------

 


Exhibit B


Accredited Investor


For Individual Investors Only:


(1)           I am an accredited investor because I have an individual net
worth, or my spouse and I have combined net worth, in excess of $1,000,000. For
purposes of calculating net worth under this paragraph (1), (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.


(2a)           I am an accredited investor because I had individual income
(exclusive of any income attributable to my spouse) of more than $200,000 in the
last two completed years and I reasonably expect to have an individual income in
excess of $200,000 this year.


(2b)           Alternatively, my spouse and I have joint income in excess of
$300,000 in each applicable year.


(3)           I am a director or executive officer of the Company.


Other Investors:


(4)           The undersigned is one of the following:  any bank as defined in
Section 3(a)(2) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934; insurance company as defined in Section
2(13) of the Securities Act; investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; Small Business Investment Company licensed by the
U.S.  Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.


(5)           The undersigned is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.


(6)           The undersigned is a organization described in Section 501(c)(3)
of the Internal Revenue Code, corporation, Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000.


(7)           The undersigned is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act.


(8)           The undersigned is an entity in which all of the equity owners are
accredited investors.
